DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the word “of” is repeated sequentially in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the alloy" and “the particles” in the body of the claim. There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation "the base material” in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Erdemir ‘155 et al., US Patent Application Publication No. 2018/0163155 (hereinafter referred to as Erdemir ‘155) in view of Erdemir et al., US Patent Application Publication No. 2004/0131894 (hereinafter referred to as Erdemir ‘894).    
Regarding claims 1, 3-4 and 7, Erdemir ‘155 discloses a nanocomposite coating and method of making and using the coating.  The nanocomposite coating is disposed on a base material, such as a metal, ceramic or steel including engine and/or machine components (apparatus and substrate as recited in claim 1 and reads on claims 3-4) (Para. [0019] and see Claim 18 of Erdemir ‘155) wherein the nanocomposite coating 
Erdemir ‘155 further discloses disposing a hydrocarbon on the nanocomposite coating; engaging the nanocomposite coating with a surface, the hydrocarbon disposed therebetween; forming a carbon film disposed between the coating and the surface, thereby lubricating the nanocomposite coating (as recited in claim 1) (see Claim 15 of Erdemir ‘155).  
Erdemir ‘155 discloses all the limitations discussed above but does not explicitly disclose the matrix being selected from nitrides, borides, carbides, and nitrocarbides of Cu, Ni, Pd, Pt and Re as recited in claim 1.  
	Erdemir ‘894 discloses an improved coating material possessing super-hard and low friction properties and a method for forming the same.  The improved coating material includes the use of a noble metal or soft metal homogeneously distributed within a hard nitride material.  The addition of small amounts of such metals into nitrides such as transition metal nitrides results in as much as increasing of the hardness of the material as well as decreasing the friction coefficient and increasing the oxidation resistance (as recited in claim 1 as the metals of the matrix are all transition metals and provides motivation to combine the references) (see Abstract and Para. [0023] and [0026]).  


	Regarding claim 5, Erdemir ‘155 discloses the oil being essentially free of additives (as recited in claim 5) (see Claim 5 of Erdemir ‘155).  
	Regarding claim 6, Erdemir ‘155 discloses the carbon film consisting essentially of diamond like carbon (DLC) (as recited in claim 6) (see Claim 6 of Erdemir ‘155).  
	Regarding claims 8-13, see discussion above.  

Double Patenting
10.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
11.       Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,287,526. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending patent no. '526 discloses the same limitations as the instant claims except for the matrix being selected from nitrides, borides, carbides, and nitrocarbides of Cu, Ni, Pd, Pt and Re which would have been obvious in light of the disclosure to Erdemir ‘155 which is incorporated herein by reference.  
  These are the same reaction components recited in the instant claims.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 

Double Patenting II
12.       Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,845,441. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending patent no. '441 discloses the same limitations as the instant claims except for the matrix being selected from nitrides, borides, carbides, and nitrocarbides of Cu, Ni, Pd, Pt and Re which would have been obvious in light of the disclosure to Erdemir ‘155 which is incorporated herein by reference.  
  These are the same reaction components recited in the instant claims.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 

Double Patenting III
13.       Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,255,238.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending patent no. '238 discloses the same limitations as the instant claims except for the matrix being selected from nitrides, borides, carbides, and nitrocarbides of Cu, Ni, Pd, Pt and Re which would have been obvious in light of the disclosure to Erdemir ‘155 which is incorporated herein by reference.  
In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US Patent Application Publication Nos. 2013/0085088 and 2016/0145531 disclose the same limitations as discussed above for reference Erdemir ‘155.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771